Case:Case
      19-1802   Document: 00117589887
          1:18-cv-00437-JJM-LDA        Page:
                                 Document 52 1FiledDate Filed: Page
                                                   05/18/20    05/15/2020    Entry#:ID:
                                                                    1 of 1 PageID       6339087
                                                                                      4301




                     United States Court of Appeals
                                    For the First Circuit
       No. 19-1802
                         CITY OF PROVIDENCE; CITY OF CENTRAL FALLS

                                          Plaintiffs - Appellees

                                                    v.

       UNITED STATES DEPARTMENT OF JUSTICE; WILLIAM P. BARR, in his official capacity
                            as United States Attorney General

                                        Defendants - Appellants


                                              MANDATE

                                         Entered: May 15, 2020

              In accordance with the judgment of March 24, 2020, and pursuant to Federal Rule of
       Appellate Procedure 41(a), this constitutes the formal mandate of this Court.

                                                  By the Court:

                                                  Maria R. Hamilton, Clerk

       cc:
       Zachary A. Cunha; Jeffrey T. Dana; Anisha S. Dasgupta; Linda Fang; Michael W. Field; Mark
       Christopher Fleming; Lee Gelernt; Maura T. Healey; Nicholas J. Hemond; Bradley
       Hinshelwood; Omar C. Jadwat; Letitia James; Matthew T. Jerzyk; Nicholas Trott Long; Megan
       K. Maciasz DiSanto; Peter F. Neronha; My Khanh Ngo; Brian Pandya; Etie-Lee Z. Schaub;
       Daniel Tenny; William M. Tong; Barbara D. Underwood; Robert F. Weber; Cody H. Wofsy;
       Lauren S. Zurier
